DETAILED ACTION
This action is a response to the amendments filed on 05/19/2021.
Claims 21-29, 31, and 33-39 are allowable.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 21-29, 31, and 33-39 are allowed as amended/presented in Amendment (“Response”) filed 05/19/2021, and claims 30, 32, and 40 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 21 and 34:
Claim 21 discloses:
An appliance, comprising: a cabinet; a compartment defined by the cabinet; an air sensor that monitors a state of air within at least a portion of the compartment; a temperature control system; a light source; a scanning apparatus that comprises a camera, the camera being disposed within the compartment and capturing images of the compartment, wherein the captured images comprise at least one temporarily stored item, and wherein the scanning apparatus utilizes the captured images to identify a quantity of the at least one temporarily stored item; and a spectrometer that works in conjunction with the light source to obtain a measured value of the at least one temporarily stored item, wherein data collected from the camera, the air sensor, and the spectrometer is utilized to determine a preferred storage temperature for at least a portion of the compartment.
Claim 34 discloses:
An appliance, comprising: a cabinet; a compartment defined by the cabinet; a temperature control system; a light source; a scanning apparatus that comprises: a camera, the camera being disposed within the compartment and capturing images of the compartment, wherein the captured images comprise at least one temporarily stored item, and wherein the scanning apparatus utilizes the captured First Named Inventor Joshua George Abdoo Appln. No.15/896,477 Page5 images to identify a quantity of the at least one temporarily stored item; a scale disposed within the compartment, wherein the scale provides a weight measurement of the at least one temporarily stored item, wherein the weight measurement of the at least one temporarily stored item is utilized by the scanning apparatus in identifying the quantity of the at least one temporarily stored item; and an air sensor that monitors a state of air within at least a portion of the compartment, wherein the air sensor monitors a region of the compartment that is proximate to the at least one temporarily stored item-; and a spectrometer that works in conjunction with the light source to obtain a measured value of the at least one temporarily stored item, wherein the measured value is at least one of an absorbance value, a transmittance value, and a reflectance value, and wherein the measured value from the at least one temporarily stored item is compared to a reference value wherein data collected from the camera, the air sensor, and the spectrometer is utilized to determine a preferred storage temperature for at least a portion of the compartment.

The examiner notes the cited italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 22-29, 31, 33, and 35-39 each depend from one of allowable claims 21 and 34, and therefore claims 22-29, 31, 33, and 35-39 are allowable for reasons consistent with those identified with respect to claims 21 and 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY POFFENBARGER/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627